Judgment affirmed.

Upon the hearing the following appeared: McWilliams was summoned to answer at the March term, 1892, which began on March 14th. On March 16th, he filed his answer denying any indebtedness. On March 26th, the court announced that the juries would be discharged that day for the term. In the evening of that day, after this announcement, counsel for the garnishee moved for an order of discharge. The court then sounded the case and inquired publicly, while the court was in session, if any traverse had been filed, or if there was any objection to the discharge of the garnishee, and no objection being made, passed an order discharging him. After-wards on the game day, the juries were discharged for the term, and the court took a recess until April 30, 1892. On the last named day when the appearance docket was being called, the garnishment case not having been stricken was sounded (being a garnishment at common law on a judgment), and plaintiff’s counsel then learned, from the statement of the clerk and an inspection of the record, that the garnishee had been discharged by order dated March 26th, and then entered on the record, and did not know until then that the garnishee had answered and been discharged. Plaintiff’’s counsel then made the motion to set aside the order of discharge and asked leave to file a traverse to the answer, and on May 10th, the court, after hearing the garnishee’s answer and all the facts, granted plaintiff’s motion. Plaintiff filed a traverse on April 30th, and refiled same May 10th. The court finally adjourned May 13th. It was and is the practice of the court, to call the docket and set certain casés for particular days, and to discharge from attendance upon the court all counsel and parties not engaged m the trial of cases upon the day’s calendar. On March 26th, the court was trying criminal cases, and counsel and parties interested on the civil side of the docket were excused from attendanee. It was the practice to set only issues and. to take up default eases at any time, and grant orders and rules therein. Further than having set cases according to the practice, no special leave of absence was granted to plaintiff’s counsel; and the practice does not dispense with any rule of pleading, nor excuse a failure to file proper pleadings in all cases pending in the court.
Dabney & Fouohé, for plaintiff in error.
J. Branham and C. Rowell, contra.